Order entered June 10, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01360-CV

                           JEROME SANDBERG, Appellant

                                           V.

                      STMICROELECTRONICS, INC., Appellee

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-14938

                                        ORDER
      Before the Court is appellant’s June 3, 2019 motion to strike the second supplemental

clerk’s record. We DENY the motion.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE